Citation Nr: 0322426	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for social phobia on a 
direct basis or as secondary to service connected low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from July 1986 to December 
1987.  He also had periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a claim for service 
connection for social phobia.  The case was before the Board 
in May 2001 at which time the issue on appeal was rephrased 
to include the veteran's allegations that his social phobia 
was caused and/or aggravated by his service connected back 
disability.  At that time, the Board remanded the claim to 
the RO for further development.


FINDING OF FACT

The veteran's service connected back pain has contributed to 
his development of anxiety and social phobia.


CONCLUSION OF LAW

Social phobia is proximately due to service connected low 
back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected low back 
disability has caused, or aggravated, his diagnosed social 
phobia.  The evidence of record first documents his treatment 
for social phobia by the Hillcrest Medical Group in April 
1999.  At that time, he admitted to a lifelong problem of 
shyness that was intensified with additional symptoms of 
anxiety upon his entrance into college studies for becoming a 
pastor.  He complained of an inability to know what to say 
and a fear of being accepted.  These symptoms interfered with 
his functioning, and led to social avoidance behaviors.  He 
did not, however, have difficulty with public speaking at his 
home church.  He was given an assessment of history of social 
phobia which had become progressively worse.  He was given an 
Axis I diagnosis of social phobia with an Axis IV designation 
of "separated from his family."  His subsequent VA clinical 
records reflect diagnoses of social phobia and social anxiety 
treated with various psychiatric medications.

In April 2003, the veteran was afforded VA examination with 
benefit of review of his claims folder.  At that time, he 
reported a history of shyness in high school that was absent 
physiological anxiety symptoms.  He became increasingly 
anxious, particularly in performance-type situations, upon 
attending college in 1999.  He stated that his enrollment in 
physical education classes caused increased pain of his lower 
back condition.  This caused him anxiety and mild depression 
as he perceived the younger students were more competent than 
him as they were more physically fit.  He developed 
anticipatory anxiety which led to anxiety attacks, and led 
him to social avoidance behavior.  Following mental status 
examination and review of the claims folder, the examiner 
offered an Axis I diagnosis of social phobia with an Axis IV 
designation of "Chronic low back pain."  The examiner also 
offered the following opinion:

REGARDING THE BVA REMAND AND THE QUESTIONS 
POSED FOR THE EXAMINER:

Neither selection is adequate to express the 
examiner's opinion.  These choices were (A) 
whether it is least as likely as not that the 
veteran's social phobia has been directly 
caused by the service-connected low back 
disorder.  Addressing option A, there is no 
direct link because a back injury would not 
directly cause an anxiety disorder.  There 
were social consequences; however, of his back 
condition because of his increased pain and 
difficulty performing up to his own 
performance when he had to perform physically 
in college.  The social consequences and the 
veteran's beliefs regarding his expectations 
of his own performance, all contributed to 
increased anxiety and development of his 
social phobia.  Regarding option (B), it is 
not directly caused.  It is at least as likely 
as not that the service connected psychiatric 
disorder has been made more severe as a result 
of the service connected low back pain.  This 
option does not describe the situation because 
he did not have the disorder prior to the 
increase in back pain.  Again, it is the 
examiner's opinion that the social 
consequences of the veteran's back pain and 
inability to perform caused him to feel more 
self conscious which contributed to anxiety 
and the development of social phobia.

(emphasis added).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  The Court of Appeals for Veterans 
Claims has construed 38 C.F.R. § 3.310(a) as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran claims to have manifested a lifelong shyness 
problem with additional symptoms of anxiety, anxiety attacks 
and mild depression while in college.  He attributes this 
additional symptomatology to his social awareness of his 
inability to participate in physical education classes due to 
his service connected back disability.  The veteran is deemed 
competent to describe his physiologic symptoms, see 38 C.F.R. 
§ 3.159(a)(2), and there is no evidence of record to 
corroborate or rebut his report of history.  His symptoms 
have been diagnosed as a social phobia.  As noted in the 
Board's May 2001 remand, social phobia is recognized as an 
anxiety disorder by both VA and the American Psychiatric 
Association.  38 C.F.R. § 4.130, Diagnostic Code 9403 (2000); 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV).  See 38 C.F.R. § 4.130 (2000) (rating 
agencies are charged with the responsibility of being 
thoroughly familiar with DSM-IV in order to apply the general 
rating criteria for rating mental disorders).

The Board has carefully reviewed the VA examiner's opinion 
regarding the nature and etiology of the veteran's social 
phobia.  While the opinion is not a model of clarity, the 
examiner undoubtedly provided opinion supportive of the 
veteran's claim.  In two different portions of his opinion, 
the examiner unequivocally stated that the social 
consequences of the veteran's physical disability due to his 
service connected low back disability caused him to feel more 
self conscious which contributed to anxiety and the 
development of social phobia.  The examiner also listed the 
veteran's chronic back pain as the only Axis IV designation 
which represents an "etiologically significant psychosocial 
stressor" for the development of social phobia.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  

The competent evidence of record includes VA opinion that the 
veteran's service connected back pain contributed to his 
development of anxiety and social phobia.  The RO did not 
cite this favorable evidence in its April 2003 SSOC, and its 
characterization of the VA examiner's findings is 
unsupportable.  There is no competent evidence of record to 
rebut the opinion offered by the VA examiner, and the claim, 
therefore, is granted.  Hanson v. Derwinski, 1 Vet. App. 512 
(1991) (an appellant is entitled to service connection where 
he/she submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  See also Sanden v. Derwinski, 2 Vet. App. 97 
(1992). (If a conclusion is contrary to one expressed by a 
trained medical professional, the medical basis for rejection 
of the testimony must be identified); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the RO cannot supplement the 
record with its own unsubstantiated medical opinion).

ORDER

Service connection for social phobia is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

